BARKETT, Justice.
We have for review Stieglitz v. City Commission, 525 So.2d 438, 438 (Fla. 3d *99DCA 1988), in which the district court certified the following question to be of great public importance:1
When a party seeks appellate review of a nonappealable order, and assuming that the notice of appeal is timely filed in the lower tribunal, must the notice of appeal be filed in the appellate court within 30 days of rendition of the order in order for the appellate court to have jurisdiction to treat the notice as a petition for writ of certiorari?
We answer the certified question in the negative and quash the decision of the district court upon the basis of our opinion in Johnson v. Citizens State Bank, 537 So.2d 96 (Fla.1989) (consolidated cases). We remand for further proceedings consistent with this opinion and with Johnson.
It is so ordered.
EHRLICH, C.J., and OVERTON, MCDONALD, SHAW, GRIMES and KOGAN, JJ., concur.

. We have discretionary jurisdiction under article V, section 3(b)(4), Florida Constitution.